internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-106888-00 date date legend company operating partnership management company subsidiary_corporation state a state b a b c this letter is in response to a letter dated date and subsequent correspondence submitted on behalf of the company requesting various rulings relating to the company’s status as a real_estate_investment_trust reit under sec_856 of the internal_revenue_code the company is a publicly held state a corporation the company is a calendar_year taxpayer that has elected to be treated as a reit under sec_856 the company conducts all of its operations through operating partnership a state b limited_partnership the operating partnership owns or has an interest in a portfolio of a multifamily properties the properties located throughout the united_states a general service sec_1 facts company represents that all of the services described below provided by the company or the operating partnership are customarily provided to tenants of multifamily residential properties in the relevant geographic areas in which the properties are located administration the company performs administrative functions with respect to the properties that include marketing space in its properties to prospective tenants soliciting and processing tenant applications and directly negotiating tenant leases the company also performs administrative and accounting functions such as billing bookkeeping lease tracking functions and the collecting and depositing of rents and other receipts maintenance the company performs various repair and maintenance activities with respect to the properties involving equipment fixtures systems and appliances the company maintains and repairs the ceilings walls doors floors and floor coverings cabinets hallways stairs building exteriors and the common areas common area maintenance includes providing pest control landscaping and snow removal services tenants generally are responsible for bringing their trash to designated spaces at the property with the company being responsible for disposing of the trash from these collection points between leases the company may clean repair repaint re-carpet and redecorate apartments to put them in condition for leasing these activities may include supplying drapes mini-blinds floor coverings mirrors cabinets and light fixtures these activities are performed in accordance with general standards established by the company rather than to any tenant’s specifications laundry machines vending machines and public telephones at certain properties individual apartments are provided with washers and dryers these machines are maintained by the company as part of the lease arrangement with the tenant and the company receives an increased amount of rent for apartments containing such machines at other properties coin operated laundry machines are available to tenants in common areas the company may provide these machines itself or contract with third parties to maintain the machines in exchange for fees the fees may be determined on either a fixed or percentage of gross revenue basis at many properties the company leases space to third party operators to provide vending machines and public telephones in exchange for rental fees the rents either will be a flat fee or fee based on a percentage of the gross revenues generated by the vending machines and public telephones in place at a particular property the third party operators will own and maintain the machines utilities the company provides water electric sewer and gas utility_services to tenants in some instances amounts for the utilities are included in the tenants rent in other instances utility charges are separately metered and or sub-metered for individual tenants those tenants either pay the applicable utility company directly or pay the company the metered amount in some cases the metered amount will exceed the amount that the company is required to pay the utility company and the company will retain this difference telecommunication services the company intends to enter into one or more arrangements to provide a range of telecommunications services to the tenants at its various properties either through agreements with providers of telecommunications services through joint ventures with providers of telecommunications services or by providing such services directly pursuant to arrangements with telecommunications service providers the company would give the providers access to the company’s tenants and the company would market the providers’ services to tenants in exchange for a flat fee or a fee based on a percentage of the gross revenues generated by the provider from the company’s tenants joint ventures would be structured in a substantially_similar manner under the company’s plan to provide telecommunications services tenants will have available a range of capabilities including local and long distance telephone service cable television service and premium channels high-speed data capability internet access services the ability to host individual web sites multiple e-mail boxes and the opportunity to create direct connections to the residences’ places of employment to assist in providing high quality access to these services the company intends to equip certain of its properties with high-speed data and phone lines at certain properties the company may wire the tenant’s units for home theater surround sound such units would be wired in a standard fashion and no unit would be wired to an individual tenant’s specifications in particular the company is entering into agreements with subsidiary_corporation for the purpose of providing telecommunication services to the company’s tenants the company will contribute cash and access rights to certain of its properties to subsidiary_corporation which will install the equipment necessary to provide telecommunications services to the company’s tenants in consideration for the cash and rights to provide the telecommunications services subsidiary_corporation will issue shares of voting and non-voting stock to the company and pay to the company an ongoing license fee equal to b of the revenues derived by the subsidiary_corporation from the company’s properties for the telecommunications services the stock issued by the subsidiary_corporation to the company will have a value that exceeds the cash paid_by the company and the company will treat the amount equal to that excess as income with the income to be recognized in accordance with applicable tax principles the subsidiary_corporation will provide the company’s tenants with telecommunication services including always on high-speed connectivity to the internet private local and wide area networks with bandwidth sufficient to quickly send and receive a wide array of data video and telephony related products web-enabled property and financial management software linking the company’s employees with corporate headquarters comprehensive network and customer support multi-channel video services and traditional web-hosting services the company represents that the telecommunications services that will be provided to tenants under these arrangements are customarily provided to residents of similar classes of apartments located in the same geographic region in which the properties are located the company further represents that no telecommunications provider will offer services to tenants of the company that it does not offer to at least some other residential customers who are not tenants of the company and that the actual telecommunications services provided to tenants will not be customized to fit the specific needs of a particular tenant miscellaneous services many of the properties have party rooms that tenants can use in exchange for a nominal clean-up fee the company does not provide catering or any similar services to tenants who use the party room in addition certain properties may hold holiday parties or other similar periodic social events at certain properties the company may occasionally provide complimentary continental breakfast at a central location in the building these breakfasts are not held on any regularly scheduled basis and are not an amenity held out to tenants as a benefit of becoming a resident at the property analysis and conclusions sec_856 requires at least of a reit’s gross_income to be derived from passive sources including dividends interest rents_from_real_property and certain other items sec_856 requires at least of a reit’s gross_income to be derived from real_property interests including rents_from_real_property and interest on obligations secured_by mortgages on real_property or on interests_in_real_property sec_856 provides that rents_from_real_property ' include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to both the real and personal_property leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the year attributable to both the real and personal_property leased under or in connection with such lease sec_1_856-4 of the income_tax regulations provides that services provided to tenants of a particular building will be considered customary if in the geographic market in which the building is located tenants in buildings which are of a similar class are customarily provided with the service such services include the furnishing of water heat light air conditioning and telephone answering services where it is customary in a particular geographic marketing area to furnish electricity or other utilities to tenants in buildings of a particular class the submetering of such utilities to tenants in such buildings will be considered a customary service sec_856 excludes from the definition of rents_from_real_property ' any impermissible_tenant_service_income as defined in sec_856 sec_856 provides in relevant part that the term impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by the real_estate_investment_trust for managing or operating such property sec_856 excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor from whom the trust itself does not derive or receive any income similarly subparagraph c excludes amounts that would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for the tenant’s convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units or offices in an office building are generally treated as rent from real_property the report of the conference committee on the tax_reform_act_of_1986 h_r rep no 99th cong 2d sess vol c b in discussing sec_856 provides that the conferees wish to make certain clarifications regarding those services that a reit may provide under the conference agreement without using an independent_contractor which services would not cause the rents derived from the property in connection with which the services were rendered to fail to qualify as rents_from_real_property within the meaning of sec_856 the conferees intend for example that a reit may provide customary services in connection with the operation of parking facilities for the convenience of tenants of an office or apartment building or shopping center provided that the parking facilities are made available on an unreserved basis without charge to the tenants and their guests or customers on the other hand the conferees intend that income derived from the rental of parking spaces on a reserved basis to tenants or income derived from the rental of parking spaces to the general_public would not be considered to be rents_from_real_property unless all services are performed by an independent_contractor nevertheless the conferees intend that the income from the rental of parking facilities properly would be considered to be rents_from_real_property and not merely income from services in such circumstances if services are performed by an independent_contractor the company represents that the activities described above are customary services in similar multifamily properties in the relevant geographic markets in which the properties are located within the meaning of sec_856 these services will be those ordinarily rendered in connection with the rental of a unit in a multifamily property for occupancy only and will not be considered rendered primarily for the convenience of the tenants of the properties under sec_1 c for purposes of sec_856 as a result the services are not treated as generating impermissible service income and will not prevent amounts received from the properties from qualifying as rents_from_real_property under sec_856 based on the facts as represented by the company we conclude that the activities described above will not cause the company’s_share of income from the properties to be excluded from rents_from_real_property as defined in sec_856 further income earned by company from utility_services telecommunications services including any taxable_income attributable to the receipt of subsidiary_corporation stock in excess of the company ‘s cash investment as well as the ongoing licensee fees received from subsidiary_corporation and laundry machines vending machines and public telephones will constitute rents_from_real_property under sec_856 b separate line of busine sec_1 facts at one property there is an adjacent public golf course that is open to tenants and non-tenants the golf course is owned by management company a taxable c_corporation in which the company owns a c economic_interest the golf course has its own staff and equipment but also shares employees and equipment with company employees that work at the property if separate employees would result in the impracticable duplication of services the golf course is operated and accounted for separately from the rental operations of the property and is an independent separate business the golf course keeps its own books_and_records and income from the golf course is kept separately from the rents derived by the company from the property further no discounts are offered to tenants no special tee times are available to tenants and the golf course is used more by the public than by tenants analysis and conclusions the golf course should not be treated as a service rendered to the tenants of the property since the facility is not made available in connection with the rental of the units located in the property the golf course is owned and operated by management company and its operation is independent from that of the property tenants will be given no preferences or discounts in using the golf course and the golf course will be completely accessible to the general_public the golf course is a separate cost and profit center operated independently with largely its own employees and equipment accordingly the golf course constitutes a separate and independent business and will not cause rental income of company derived from tenants of the property to be treated as other than rents_from_real_property under sec_856 based on the facts as represented by company we conclude that the management and operation of the golf course by management company will not cause the company’s_share of income that otherwise qualifies as rents_from_real_property to be excluded by reason of sec_856 c activities performed by a taxable_reit_subsidiary facts effective date the company will form a taxable_reit_subsidiary pursuant to sec_856 of the code trs the company will either contribute to the trs for no consideration or sell to the trs for nominal consideration the rights to market the company’s tenant base to third party product and service providers these rights would include the ability to refer the company’s tenants to third party providers negotiate discounts for the company’s tenants from third party providers and furnish marketing information to the company’s tenants regarding third party providers including for example identifying the providers as preferred providers as a result the trs will enter into agreements with third party providers receive any referral fees program access fees or other_amounts from those providers and include all such fees into its income in the case of third party providers offering discounts to the company’s tenants the company would pay the trs a fee for negotiating discounts for its tenants equal to of the trs’s direct_cost of obtaining those discounts reduced by any compensation received by the trs from the providers in connection with their inclusion in the discount program analysis and conclusions sec_856 excludes from the definition of rents_from_real_property ' any impermissible_tenant_service_income as defined in sec_856 sec_856 provides in relevant part that the term impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by the real_estate_investment_trust for services rendered by the trust to the tenants of such property effective for taxable years beginning after date sec_856 provides that for purposes of sec_856 services furnished or rendered or management or operation provided through an independent_contractor from whom the reit does not receive any income or through a taxable_reit_subsidiary of such trust shall not be treated as furnished rendered or provided by the trust effective date the trs will be treated as a taxable_reit_subsidiary the activities performed by the trs or third party providers in connection with the agreements discussed above will not be treated as being rendered by the company to the tenants within the meaning of sec_856 in addition the company will not be treated as having directly or indirectly received any amount for services furnished by the company as a result of the trs’s receipt of fees from third party providers accordingly these activities will not generate any impermissible_tenant_service_income for the company based on the facts as represented by the company we conclude that the agreements between the company and the trs and the trs and the third party providers will not cause the company’s_share of income that otherwise qualifies as rents_from_real_property to be excluded by reason of sec_856 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed concerning whether the company will otherwise qualify as a reit under sec_856 following the reorganization discussed above additionally no opinion is expressed whether the company satisfies the ownership requirements of sec_856 with respect to management company or subsidiary_corporation this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely acting associate chief_counsel financial institutions products by william e coppersmith chief branch
